Title: From George Washington to Clement Biddle, 21 August 1797
From: Washington, George
To: Biddle, Clement



Dear Sir,
Mount Vernon 21st Augt 1797.

Since writing to you on the 14th Inst. I have received your letter of the 12 th with the cost of the Picture frames and Glasses; to receive which soon would be convenient and agreeable to me.
The large Plated wine cooler reserved from sale in my last, I pray you to have carefully packed up and sent with the letter enclosed by a safe conveyance to Colo. Hamilton of New York.
I am in want of an open stove for a room that has no fire place in it. this stove is intended to stand crosswise an angle in a Garret room, and must have a conductor from the upper part thereof into the flue of the adjoining chimney. An Iron hearth and a fender to suit the same of a cheap kind must accompany it.
Enclosed I have endeavoured to describe in a parallel sketch my

idea of the Kind and size I want, but if this should be imperfectly understood I wou’d then ask you to look into what was my private study (over the bathing room) in the house I occupied in Philadelphia. I do not however see any occasion for the second turn wch that Pipe takes; and which probably is the cause of its smoking; an evil to be avoided if possible.
The sooner I could receive this stove the more convenient it would be; as the room into which it is to be placed is now in hand.
I presumed when the Congress exempted me from postage of letters it was intended that I should be placed on the ground I formerly stood; that is—that letters to and from me should pass free: if it is not so understood and you are charged postage for the letters I address to you, it is my desire that this postage should be paid at my cost as it was not my intention for the trifling and troublesome business you transact for me to saddle you therewith. With Esteem & regard I am Dear Sir Your Obet Hble Servt

Go: Washington

